The chief ground upon which the trial court granted a new trial was error in giving instruction No. 7. The first part of that instruction is stated in sufficient detail in the majority opinion. The latter part of the instruction, however, is the one with which we are here particularly concerned. It reads as follows:
"It is not necessarily negligent for the driver of an automobile to attempt to cross over a streetcar track at a crossing in face of an approaching car, if under all of the circumstances a reasonably careful driver would be justified in believing that he could pass over in safety, relying upon the duty that both he and those in charge of the streetcar must act with reasonable regard to the rights of others."
I do not believe that an automobile driver is ever warranted in attempting "to cross over a street car track at a crossing inface of an approaching car," as I understand the import of that phrase, unless, possibly, he does so by reason of some emergency compelling him to exercise an immediate choice of escape from imminent injury or death. There is no claim of any such emergency in this case, and the very wording of the instruction reveals that it was intended to apply to ordinary situations. I *Page 107 
think that the trial court was correct in holding that the instruction was erroneous.
In the case at bar, however, appellant was not the driver of the automobile. She was merely a guest in the vehicle. Thedriver's negligence in attempting to cross the street car track "in face of an approaching car" was not imputable to her. Even if the driver was negligent, appellant would still be entitled to recover from the city of Seattle if its street car operator was guilty of negligence and such negligence was a proximate cause of the injury. The evidence was sufficient to make a case for the jury on the questions of the street car operator's negligence and its causal connection with appellant's injury. Other instructions given by the court fully covered that phase of the case. Under these circumstances, instruction No. 7, though erroneous, did not, in my opinion, constitute prejudicial error requiring a new trial.
For these reasons I concur in the result of the majority opinion.
ROBINSON, C.J., concurs with STEINERT, J. *Page 108